DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 11-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the claim recites the limitation “both of the rotors” in line 3 and “both rotors” in line 6. Claim 1 recites “at least two rotors” for the at least one forward propulsion device in lines 4-5. Because claim 1 recites “at least two rotors”, this means the aircraft can comprise 3 or more rotors, in which case “both” as stated in claim 5 is unclear. Further, it is unclear if “both rotors” or “both of the rotors” is newly introducing a requirement for the forward propulsion device(s) to have only 2 rotors. 


Regarding claims 6-7, these claims depends from claim 5 and is therefore rejected for the same reason as claim 5 above, as they do not cure the deficiencies of claim 5 noted above. 	 

Regarding claim 6, the claim recites the limitation “one said forward propulsion device” in lines 1-2 and “another said forward propulsion device” in line 3. Claim 1 recites “at least one forward propulsion device” in lines 3-4. Because claim 1 recites “at least one forward propulsion device”, this means the aircraft can comprise merely one forward propulsion device, in which case “one said” and “another said” as stated in claim 5 is unclear because claim 5 is referencing at least two forward propulsion devices. Further, it is unclear if in claim 5, “one said” and “another said” is newly establishing a requirement that there are two forward propulsion devices rather than “at least one”. 


Regarding claim 11, the claim recites the limitation “the forward propulsion devices” in the plurality in lines 6, 8, and 9. Claim 1 recites “at least one forward propulsion device” in lines 3-4. Because claim 1 recites “at least one forward propulsion device”, this means the aircraft can comprise merely one forward propulsion device, in which case “the forward propulsion devices” as stated in claim 11 is unclear because claim 11 is referencing forward propulsion devices in the plurality (more than 1). Further, it is unclear which forward propulsion devices are being referred to in claim 11, because there are stated multiple forward propulsion devices in claim 11 and at least one forward propulsion device in claim 1. 


Regarding claim 12, this claim is an incomplete sentence. It states “The method of claim 1, wherein in case of an unbalanced moment about the roll axis (x) during operating only one said rotor (P1_R1, P1_R2, P2_R1, P2_R2) per each said forward propulsion device from a multitude of two for- ward propulsion devices (3; P1, P2), and a direction of rotation is the same for the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of both said forward propulsion devices (3; P1, P2)”. The claim establishes a scenario, “wherein in case of an unbalanced moment about the roll axis (x) … and a direction of rotation is the same for the rotors”, but does not say what happens in case of that scenario. 



Regarding claim 13, the claim recites the limitation “both said rotors” in line 2 and “said both rotors” in line 3. Claim 1 recites “at least two rotors” for the at least one forward propulsion device in lines 4-5. Because claim 1 recites “at least two rotors”, this means the aircraft can comprise 3 or more rotors, in which case “both” as stated in claim 13 is unclear. Further, it is unclear if “both said rotors” or “said both rotors” is newly introducing a requirement for the forward propulsion device(s) to have only 2 rotors.



Regarding claim 20, the claim recites the limitation “both of the rotors” in line 4 and “said both rotors” in lines 6-7. Claim 16 recites “at least two rotors” for the at least one forward propulsion device in lines 5-6. Because claim 16 recites “at least two rotors”, this means the aircraft can comprise 3 or more rotors, in which case “both” as stated in claim 20 is unclear. Further, it is unclear if “both of the rotors” or “said both rotors” is newly introducing a requirement for the forward propulsion device(s) to have only 2 rotors.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermey (US 20060151666 A1) in view of Sergeevich (RU 2527248 C1).

Regarding claim 1, Vandermey teaches an aircraft (1) comprising at least four lifting rotors (2; R1-R6), each having a first rotation axis which is essentially parallel to a yaw axis (z) of the aircraft (1) (Vandermey, Page 5 Paragraph 0069 “FIG. 6 is a network diagram of the power and data control system according to the present invention. Referring to FIG. 6, a plurality of lifting propellers 10-1 ... n” AND Fig. 1 and 8 (Element 10 [lifting propellers])); at least one forward propulsion device (3), the at least one forward propulsion device or each of said forward propulsion devices having at least two rotors (P1_R1, P1_R2, P2_R1, P2_R2) that are arranged coaxially with a second rotation axis which is essentially parallel to a roll axis (x) of the aircraft, the at least one forward propulsion device or each of said forward propulsion devices (3, P1, P2) being arranged at a respective distance (+y, -y) from said roll axis (x) (Vandermey, Page 5 Paragraph 0069 “Referring to FIG. 6, a plurality of lifting propellers 10-1 ... n and at least one forward thruster(s) 20-1 ... n” AND Fig. 1 (Element 20 [rotor]; Whole left edge [forward propulsion device])).   
Vandermey does not teach using at least one of the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of the at least one forward propulsion device (3, P1, P2) to control a moment of the aircraft about at least one of the yaw axis (z) or the roll axis (x) independently from each other.
Sergeevich teaches using at least one of the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of the at least one forward propulsion device (3, P1, P2) to control a moment of the aircraft about at least one of the yaw axis (z) or the roll axis (x) independently from each other (Sergeevich, Page 6-7 Paragraphs 2-1 “while automatically changing the thrust of the rotors of the longitudinal group, which provide a controlled roll moment without changing the pitch… increasing the power on two rotors of the first group, having a clockwise rotation when viewed from above, and simultaneously decreasing by two other second groups, while having the opposite direction counterclockwise, the full yaw moment is provided without changing the pitch, roll and vertical thrust of all the rotors”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Vandermey with using the forward propulsion devices to control the yaw or roll of an aircraft independently from each other of Sergeevich in order to maneuver an aircraft. An aircraft has three possible axis of rotation and changing the moments about the yaw or roll axis independently allows an aircraft to maneuver by adjusting its thrust force to produce moments about these axes. The aircraft would be able to roll or yaw without causing moments that would change the other of the two. 

Regarding claim 8, the combination of Vandermey and Sergeevich, as applied to claim 1 above, teaches in case of an unbalanced moment about the roll axis (x), operating at least one of the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of the at least one forward propulsion device (3; P1, P2) such that a combined moment about the roll axis (x) generated by said operated rotor(s) (P1_R1, P1_R2, P2_R1, P2_R2) of the at least one forward propulsion device(s) (3; P1, P2) is essentially equal in magnitude but opposite in direction to a determined unbalanced moment about the roll axis (x) (Sergeevich, Pages 6-7 Paragraphs 2-1 “creating the possibility of hanging in the air, not moving, respectively, in both tailwind and headwind with simultaneous automatic ensuring stabilization in pitch and roll angular velocity… while automatically changing the thrust of the rotors of the longitudinal group, which provide a controlled roll moment without changing the pitch).  

Regarding claim 9, the combination of Vandermey and Sergeevich, as applied to claim 1 above, teaches wherein at least one of the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of each said forward propulsion device (3; P1, P2) is operated (Vandermey, Page 4 Paragraph 0058 “Upon vertical take-off, forward thrust is developed by at least one forward thruster 20… As lift develops due to forward (horizontal) speed, power is diverted from the electrical power source 50 towards the brushless motors 60 turning the forward thrusters 20 thereby increasing forward speed and providing more lift”).  

Regarding claim 11, the combination of Vandermey and Sergeevich, as applied to claim 1 above, teaches in case of an unbalanced moment about the yaw axis (z) i) for each said forward propulsion device(3; P1, P2), operating the rotors (P1_R1, P1_R2, P2_R1, P2_R2) such that they do not produce, in combi- nation, any moment about the roll axis (x); or ii) in the forward propulsion devices (3; P1, P2), the rotors (P1_R1, P1_R2, P2_R1, P2_R2) are operated such that any moments about the roll axis (x) created by the forward propulsion devices (3; P1, P2) are compensated between the forward propulsion devices (3; P1, P2) (Sergeevich, Page 6-7 Paragraphs 2-1 “creating the possibility of hanging in the air, not moving, respectively, in both tailwind and headwind… the full yaw moment is provided without changing the pitch, roll and vertical thrust of all the rotors”).  

Regarding claim 16, Vandermey teaches an aircraft (1) comprising at least four lifting rotors (2; R1-R6), each having a first rotation axis which is essentially parallel to a yaw axis (z) of the aircraft (1) (Vandermey, Page 5 Paragraph 0069 “FIG. 6 is a network diagram of the power and data control system according to the present invention. Referring to FIG. 6, a plurality of lifting propellers 10-1 ... n” AND Fig. 1 and 8 (Element 10 [lifting propellers])); at least one forward propulsion device (3), the at least one forward propulsion device or each of said forward propulsion devices having at least two rotors (P1_R1, P1_R2, P2_R1, P2_R2) that are arranged coaxially with a second rotation axis which is essentially parallel to a roll axis (x) of the aircraft, the at least one forward propulsion device or each of said forward propulsion devices (3, P1, P2) being arranged at a respective distance (+y, -y) from said roll axis (x) (Vandermey, Page 5 Paragraph 0069 “Referring to FIG. 6, a plurality of lifting propellers 10-1 ... n and at least one forward thruster(s) 20-1 ... n” AND Fig. 1 (Element 20 [rotor]; Whole left edge [forward propulsion device])); a flight controller (5) in operative connection with said lifting rotors (2; R1-R6) and said at least one forward propulsion device (3; P1, P2), said flight controller (5) is configured to control said lifting rotors (2; R1-R6) and said at least one forward propulsion device (3; P1, P2) to compensate any un- balanced moment around the yaw axis (z) or the roll axis (x) (Vandermey, Page 5 Paragraph 0069 “Referring to FIG. 6, a plurality of lifting propellers 10-1 ... n and at least one forward thruster(s) 20-1 ... n as well as their respective motors 30-1 ... n, 60-1 ... n are equipped with an intelligent controller 80-1 ... n, 90-1 ... n respectively… in order to control aircraft orientation (i.e. pitch, roll, yaw) as well as altitude and forward flight speed”).  
Vandermey does not teach controlling at least one of the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of the at least one forward propulsion device (3, P1, P2) to control a moment of the aircraft about at least one of the yaw axis (z) or the roll axis (x) independently from each other.
Sergeevich teaches controlling at least one of the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of the at least one forward propulsion device (3, P1, P2) to control a moment of the aircraft about at least one of the yaw axis (z) or the roll axis (x) independently from each other (Sergeevich, Page 6-7 Paragraphs 2-1 “while automatically changing the thrust of the rotors of the longitudinal group, which provide a controlled roll moment without changing the pitch… increasing the power on two rotors of the first group, having a clockwise rotation when viewed from above, and simultaneously decreasing by two other second groups, while having the opposite direction counterclockwise, the full yaw moment is provided without changing the pitch, roll and vertical thrust of all the rotors”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Vandermey with using the forward propulsion devices to control the yaw or roll of an aircraft independently from each other of Sergeevich in order to maneuver an aircraft. An aircraft has three possible axis of rotation and changing the moments about the yaw or roll axis independently allows an aircraft to maneuver by adjusting its thrust force to produce moments about these axes. The aircraft would be able to roll or yaw without causing moments that would change the other of the two. 

Regarding claim 18, the combination of Vandermey and Sergeevich, as applied to claim 16 above, teaches determining an unbalanced moment about at least one of the yaw axis (z) or the roll axis (x) (Vandermey, Pages 6-7 Paragraph 0084 “a zero yaw moment is obtained when the yaw moment contribution of all the propellers 10-1 . . . n sums to zero. If a yaw moment is needed in order to alter the yaw orientation of the craft 100, a yaw moment can be created by applying an increased level of power to the propellers 10-1 . . . n rotating in the clockwise and/or a decreased level of power to the propellers rotating in the counterclockwise (or vice versa)”); using at least one of the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of the at least one forward propulsion device (3, P1, P2) to compensate said unbalanced moment around the yaw axis (z) or the roll axis (x) (Sergeevich, Page 6-7 Paragraphs 2-1 “creating the possibility of hanging in the air, not moving, respectively, in both tailwind and headwind… while automatically changing the thrust of the rotors of the longitudinal group, which provide a controlled roll moment without changing the pitch… increasing the power on two rotors of the first group, having a clockwise rotation when viewed from above, and simultaneously decreasing by two other second groups, while having the opposite direction counterclockwise, the full yaw moment is provided without changing the pitch, roll and vertical thrust of all the rotors”).  

Claims 2-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermey (US 20060151666 A1) and Sergeevich (RU 2527248 C1), as applied to claims 1 and 16 above, and further in view of Zhang (US 20210323659 A1).

Regarding claim 2, the combination of Vandermey and Sergeevich, as applied to claim 1 above, teaches determining an unbalanced moment about at least one of the yaw axis (z) or the roll axis (x) (Vandermey, Pages 6-7 Paragraph 0084 “a zero yaw moment is obtained when the yaw moment contribution of all the propellers 10-1 . . . n sums to zero. If a yaw moment is needed in order to alter the yaw orientation of the craft 100, a yaw moment can be created by applying an increased level of power to the propellers 10-1 . . . n rotating in the clockwise and/or a decreased level of power to the propellers rotating in the counterclockwise (or vice versa)”).
The combination of Vandermey and Sergeevich does not teach using at least one of the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of the at least one forward propulsion device (3, P1, P2) to compensate said unbalanced moment around the yaw axis (z) or the roll axis (x).
Zhang teaches using at least one of the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of the at least one forward propulsion device (3, P1, P2) to compensate said unbalanced moment around the yaw axis (z) or the roll axis (x) (Zhang, Pages 5-6 Paragraph 0058 “The forward thrust force on the entire aircraft is provided by the thrust propellers 400. In this state, the pitch and roll attitude control of the entire aircraft is realized mainly by adjusting the included angle between the rotor disc and the horizontal plane; the yaw control is realized mainly realized by the deflection of the yaw rudder 630 and/or the difference in thrust force between the thrust propellers 400”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Vandermey with using the forward thrusters to compensate an unbalanced moment around the yaw or roll axis of Zhang in order to keep the aircraft stable when there is an unbalanced moment. When there is an unbalanced moment in the yaw axis, the aircraft is able to change the thrust from the forward thrusters in order to compensate the unbalanced yaw moment, as taught by Zhang. This allows the aircraft to maintain stability even when an unbalanced load is placed on it. 

Regarding claim 3, the combination of Vandermey, Sergeevich, and Zhang, as applied to claim 2 above, teaches the using of at least one of the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of the at least one forward propulsion device (3, P1, P2) to compensate said unbalanced moment around the yaw axis (z) or the roll axis (x) is carried out upon failure of any one of the lifting rotors (2; R1-R6) (Zhang, Pages 5-6 Paragraph 0058 “when the power of the lifting rotor 200 of the aircraft fails… The forward thrust force on the entire aircraft is provided by the thrust propellers 400. In this state, the pitch and roll attitude control of the entire aircraft is realized mainly by adjusting the included angle between the rotor disc and the horizontal plane; the yaw control is realized mainly realized by the deflection of the yaw rudder 630 and/or the difference in thrust force between the thrust propellers 400”).  

Regarding claim 17, the combination of Vandermey and Sergeevich, as applied to claim 16 above, does not teach the flight controller (5) is configured to compensate the unbalanced moment around the yaw axis (z) or the roll axis (x) in case of a failure of any one of the lifting rotors (R1-R6).
Zhang teaches the flight controller (5) is configured to compensate the unbalanced moment around the yaw axis (z) or the roll axis (x) in case of a failure of any one of the lifting rotors (R1-R6) (Zhang, Pages 5-6 Paragraph 0058 “when the power of the lifting rotor 200 of the aircraft fails… The forward thrust force on the entire aircraft is provided by the thrust propellers 400. In this state, the pitch and roll attitude control of the entire aircraft is realized mainly by adjusting the included angle between the rotor disc and the horizontal plane; the yaw control is realized mainly realized by the deflection of the yaw rudder 630 and/or the difference in thrust force between the thrust propellers 400”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Vandermey with compensating an unbalanced moment around the yaw or roll axis in case of a failure of any one of the lifting rotors of Zhang in order to stabilize an aircraft even when a lifting rotor fails. When a lifting rotor fails, the aircraft faces a risk of crashing. By compensating the unbalanced moment about the yaw or roll axis, the aircraft reduces its risk of crashing, as taught by Zhang. 

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermey (US 20060151666 A1) and Sergeevich (RU 2527248 C1), as applied to claims 1 and 16 above, and further in view of Michael (EP 3176084 A1)

Regarding claim 4, the combination of Vandermey and Sergeevich, as applied to claim 1 above, does not teach in case of a failure of any one of the lifting rotors (2; R1-R6), operating all remaining functional ones of the lifting rotors (R2-R6) with adapted respective rotor speeds.
Michael teaches in case of a failure of any one of the lifting rotors (2; R1-R6), operating all remaining functional ones of the lifting rotors (R2-R6) with adapted respective rotor speeds (Michael, Page 5 Paragraph 5 “In a special embodiment, the method comprises providing at least eight rotors, wherein if one rotor fails, at least one of the remaining rotors is driven in such a way that it rotates permanently against its desired direction of rotation or generates negative thrust”).
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Vandermey with in case of a failure of a lifting rotor, operating remaining lifting rotors with adapted rotor speeds of Michael in order to continue maneuvering an aircraft even when a rotor fails. Failures are inevitable and when a rotor on an aircraft fails, the remaining rotors need to function to be able to keep maneuvering an aircraft safely. Adapting the remaining working rotor speeds allows the aircraft to be able to continue maneuvering even if a rotor fails, as taught by Michael. 

Regarding claim 19, the combination of Vandermey and Sergeevich, as applied to claim 16 above, does not teach in case of a failure of any one of the lifting rotors (2; R1-R6), operating all remaining functional ones of the lifting rotors (R2-R6) with adapted respective rotor speeds.
Michael teaches in case of a failure of any one of the lifting rotors (2; R1-R6), operating all remaining functional ones of the lifting rotors (R2-R6) with adapted respective rotor speeds (Michael, Page 5 Paragraph 5 “In a special embodiment, the method comprises providing at least eight rotors, wherein if one rotor fails, at least one of the remaining rotors is driven in such a way that it rotates permanently against its desired direction of rotation or generates negative thrust”).
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Vandermey with in case of a failure of a lifting rotor, operating remaining lifting rotors with adapted rotor speeds of Michael in order to continue maneuvering an aircraft even when a rotor fails. Failures are inevitable and when a rotor on an aircraft fails, the remaining rotors need to function to be able to keep maneuvering an aircraft safely. Adapting the remaining working rotor speeds allows the aircraft to be able to continue maneuvering even if a rotor fails, as taught by Michael. 

Claims 5-6, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermey (US 20060151666 A1) and Sergeevich (RU 2527248 C1), as applied to claims 1 and 16 above, and further in view of Campbell (US 20200140079 A1).

Regarding claim 5, the combination of Vandermey and Sergeevich, as applied to claim 1 above, does not teach in case of an unbalanced moment about the yaw axis (z), operating both of the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of the at least one forward propulsion device or of multiple ones of the forward propulsion devices (3; P1, P2) in mutually opposite directions of rotation to generate, with said both rotors (P1_R1, P1_R2, P2_R1, P2_R2), a combined thrust force (Fx) in a direction parallel to the roll axis (x) for a given forward propulsion device (3; P1, P2), wherein a moment about the yaw (z) axis created by said combined thrust force (Fx) is essentially equal in magnitude but opposite in direction to a determined unbalanced moment about the yaw axis (z).
Campbell teaches in case of an unbalanced moment about the yaw axis (z), operating both of the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of the at least one forward propulsion device or of multiple ones of the forward propulsion devices (3; P1, P2) in mutually opposite directions of rotation to generate, with said both rotors (P1_R1, P1_R2, P2_R1, P2_R2), a combined thrust force (Fx) in a direction parallel to the roll axis (x) for a given forward propulsion device (3; P1, P2), wherein a moment about the yaw (z) axis created by said combined thrust force (Fx) is essentially equal in magnitude but opposite in direction to a determined unbalanced moment about the yaw axis (z) (Campbell, Page 3 Paragraph 0022 “Yaw control or torque balance of aircraft 100 during VTOL operations may be achieved by counter-rotating forward propulsion assemblies 116 a, 116 b and counter rotating aft propulsion assemblies 116 c, 116 d. Alternatively or additionally, yaw control or torque balance of aircraft 100 during VTOL operations may be achieved by counter rotating propulsion assemblies 116 a, 116 c of boom 106 a and counter rotating propulsion assemblies 116 b, 116 d of boom 106 b” AND Fig. 1B).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Vandermey with operating forward thrusters in opposite directions of rotation of Campbell in order to generate a yaw moment that is equal in magnitude but opposite in direction to an unbalanced yaw moment. By using one forward thruster to provide a forward thrust and a second forward thruster on the opposite side of the aircraft to provide a backward thrust, a yaw moment is generated to counter the unbalanced yaw moment and help keep the aircraft stable in terms of yaw, as taught by Campbell. 

Regarding claim 6, the combination of Vandermey, Sergeevich, and Campbell, as applied to claim 5 above, teaches combined thrust force (Fx) for one said forward propulsion device (3; P1, P2) is opposite in direction when compared to the combined thrust force (Fx) of another said forward propulsion device (3; P1, P2), and a combined moment about the yaw axis (z) created by said combined thrust forces is essentially equal in magnitude but opposite in direction to the determined unbalanced moment about the yaw axis (z) (Campbell, Page 3 Paragraph 0022 “Yaw control or torque balance of aircraft 100 during VTOL operations may be achieved by counter-rotating forward propulsion assemblies 116 a, 116 b and counter rotating aft propulsion assemblies 116 c, 116 d. Alternatively or additionally, yaw control or torque balance of aircraft 100 during VTOL operations may be achieved by counter rotating propulsion assemblies 116 a, 116 c of boom 106 a and counter rotating propulsion assemblies 116 b, 116 d of boom 106 b” AND Fig. 1B).  

Regarding claim 10, the combination of Vandermey and Sergeevich, as applied to claim 1 above, does not teach in case of an unbalanced moment about the yaw axis (z), generating, for each said forward propulsion device (3; P1, P2) in a multitude of forward propulsion devices, a respective moment about the yaw axis (z), with said moments being essentially equal in magnitude but of opposite direction.
Campbell teaches in case of an unbalanced moment about the yaw axis (z), generating, for each said forward propulsion device (3; P1, P2) in a multitude of forward propulsion devices, a respective moment about the yaw axis (z), with said moments being essentially equal in magnitude but of opposite direction (Campbell, Page 3 Paragraph 0022 “Yaw control or torque balance of aircraft 100 during VTOL operations may be achieved by counter-rotating forward propulsion assemblies 116 a, 116 b and counter rotating aft propulsion assemblies 116 c, 116 d. Alternatively or additionally, yaw control or torque balance of aircraft 100 during VTOL operations may be achieved by counter rotating propulsion assemblies 116 a, 116 c of boom 106 a and counter rotating propulsion assemblies 116 b, 116 d of boom 106 b” AND Fig. 1B).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Vandermey with generating, with the forward thrusters, a yaw moment that is equal in magnitude but opposite in direction to an unbalanced yaw moment of Campbell in order to keep the aircraft stable. When there is an outside force producing a yaw moment on the aircraft, it is necessary to equalize the force in order to keep the aircraft stable, or in a hover position, as taught by Campbell. By equalizing the unbalanced yaw moment, the aircraft will not yaw.

Regarding claim 20, the combination of Vandermey and Sergeevich, as applied to claim 16 above, does not teach in case of an unbalanced moment about the yaw axis (z), operating both of the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of the at least one forward propulsion device or of multiple ones of the forward propulsion devices (3; P1, P2) in mutually opposite directions of rotation to generate, with said both rotors (P1_R1, P1_R2, P2_R1, P2_R2), a combined thrust force (Fx) in a direction parallel to the roll axis (x) for a given forward propulsion device (3; P1, P2), wherein a moment about the yaw (z) axis created by said combined thrust force (Fx) is essentially equal in magnitude but opposite in direction to a determined unbalanced moment about the yaw axis (z). 
Campbell teaches in case of an unbalanced moment about the yaw axis (z), operating both of the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of the at least one forward propulsion device or of multiple ones of the forward propulsion devices (3; P1, P2) in mutually opposite directions of rotation to generate, with said both rotors (P1_R1, P1_R2, P2_R1, P2_R2), a combined thrust force (Fx) in a direction parallel to the roll axis (x) for a given forward propulsion device (3; P1, P2), wherein a moment about the yaw (z) axis created by said combined thrust force (Fx) is essentially equal in magnitude but opposite in direction to a determined unbalanced moment about the yaw axis (z) (Campbell, Page 3 Paragraph 0022 “Yaw control or torque balance of aircraft 100 during VTOL operations may be achieved by counter-rotating forward propulsion assemblies 116 a, 116 b and counter rotating aft propulsion assemblies 116 c, 116 d. Alternatively or additionally, yaw control or torque balance of aircraft 100 during VTOL operations may be achieved by counter rotating propulsion assemblies 116 a, 116 c of boom 106 a and counter rotating propulsion assemblies 116 b, 116 d of boom 106 b” AND Fig. 1B).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Vandermey with operating forward thrusters in opposite directions of rotation of Campbell in order to generate a yaw moment that is equal in magnitude but opposite in direction to an unbalanced yaw moment. By using one forward thruster to provide a forward thrust and a second forward thruster on the opposite side of the aircraft to provide a backward thrust, a yaw moment is generated to counter the unbalanced yaw moment and help keep the aircraft stable in terms of yaw, as taught by Campbell. 

Claims 7 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over Vandermey (US 20060151666 A1), Sergeevich (RU 2527248 C1), and Campbell (US 20200140079 A1), as applied to claims 5 above, and further in view of Sergeevich 2 (RU 2629478 C2).

Regarding claim 7, the combination of Vandermey, Sergeevich, and Campbell, as applied to claim 5 above, teaches there are two of the forward propulsion de- vices (3; P1, P2) that are located at a same distance (+/-y) from the roll axis (x) (Vandermey, Page 4 Paragraph 0058 “Again referring to FIGS. 1 and 2, in the preferred embodiment a plurality of forward thrusters 20 with corresponding motors 60 are rear-mounted on vertical fins 70 attached to the wing tips of the fore and aft wings l4a-b, each fin 70 having one propeller 20/motor 60 mounted above and one below the corresponding wing l4a-b” AND Figs. 1 and 2).  
The combination of Vandermey, Sergeevich, and Campbell does not teach the combined thrust forces of the forward propulsion devices (3; P1, P2) are equal in magnitude. 
Sergeevich 2 teaches the combined thrust forces of the forward propulsion devices (3; P1, P2) are equal in magnitude (Sergeevich 2, Page 8 Paragraph 1 “when hanging, horizontal translational high-speed flight with both propulsive left and right smaller propellers that create equally large and equal thrusts for appropriate heading control and compensation of the reactive moment that occurs when the rotor rotates”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Vandermey with having the forward thrusters producing forces of equal magnitude of Sergeevich 2 in order to fly an aircraft without yawing. When the forward thrusters on the left and right side of an aircraft are equally distant from the longitudinal axis and produce equal forward thrust, this results in no yaw moment to the aircraft from the forward thrusters. This is needed if the aircraft wants to fly in a straight forward line. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermey (US 20060151666 A1) and Sergeevich (RU 2527248 C1), as applied to claim 1 above, and further in view of Kosuke (JP H11278389 A).

Regarding claim 12, the combination of Vandermey and Sergeevich, as applied to claim 1 above, does not teach in case of an unbalanced moment about the roll axis (x) during operating only one said rotor (P1_R1, P1_R2, P2_R1, P2_R2) per each said forward propulsion device from a multitude of two for- ward propulsion devices (3; P1, P2), and a direction of rotation is the same for the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of both said forward propulsion devices (3; P1, P2).
Kosuke teaches in case of an unbalanced moment about the roll axis (x) during operating only one said rotor (P1_R1, P1_R2, P2_R1, P2_R2) per each said forward propulsion device from a multitude of two for- ward propulsion devices (3; P1, P2), and a direction of rotation is the same for the rotors (P1_R1, P1_R2, P2_R1, P2_R2) of both said forward propulsion devices (3; P1, P2) (Kosuke, Page 5 Paragraph 4 “On the other hand, as shown in FIG. 4, by setting a difference between the rotational speeds of the front propeller 21 and the rear propeller 22,the reaction of the rotational torque becomes unbalanced, and the hull 11rotates at a high speed with the propeller (front propeller 21). It rotates(rolls) in the opposite direction to the rotation direction”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Vandermey with generating a roll moment by having the forward propulsion devices rotate in a same direction, in view of Kosuke, in order to roll the aircraft. When both forward propulsion devices are rotated in the same direction, this generates a torque on the aircraft that is in the opposite direction, thereby creating an unbalanced roll moment, as taught by Kosuke. 

Regarding claim 13, the combination of Vandermey and Sergeevich, as applied to claim 1 above, does not teach in case of an unbalanced moment about the roll axis (x) during operating both said rotors (P1_R1, P1_R2, P2_R1, P2_R2) for a given said forward propulsion device (3; P1, P2), said both rotors (P1_R1, P1_R2, P2_R1, P2_R2) are operated in differential mode, producing a residual moment about the roll axis (x).
Kosuke teaches in case of an unbalanced moment about the roll axis (x) during operating both said rotors (P1_R1, P1_R2, P2_R1, P2_R2) for a given said forward propulsion device (3; P1, P2), said both rotors (P1_R1, P1_R2, P2_R1, P2_R2) are operated in differential mode, producing a residual moment about the roll axis (x) (Kosuke, Page 5 Paragraph 4 “On the other hand, as shown in FIG. 4, by setting a difference between the rotational speeds of the front propeller 21 and the rear propeller 22,the reaction of the rotational torque becomes unbalanced, and the hull 11rotates at a high speed with the propeller (front propeller 21). It rotates(rolls) in the opposite direction to the rotation direction”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Vandermey with generating a roll moment by having the forward propulsion devices rotate in a same direction of Kosuke in order to roll the aircraft. When both forward propulsion devices are rotated in the same direction, this generates a torque on the aircraft that is in the opposite direction, thereby creating an unbalanced roll moment, as taught by Kosuke.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermey (US 20060151666 A1) and Sergeevich (RU 2527248 C1), as applied to claim 1 above, and further in view of Sergeevich 2 (RU 2629478 C2).

Regarding claim 14, the combination of Vandermey and Sergeevich, as applied to claim 1 above, does not teach in case of an unbalanced moment about the roll axis (x), operating at least one said rotor (P1_R1, P1_R2, P2_R1, P2_R2) of each said forward propulsion device (3; P1, P2) from a multitude of two forward propulsion devices (3; P1, P2) to generate, with each said forward propulsion device (3; P1, P2), a thrust force of each said forward propulsion device (3; P1, P2) in a direction parallel to the roll axis (x), wherein said thrust force of one said forward propulsion device (3; P1, P2) is oriented in a same direction when compared to the thrust force of the other forward propulsion device (3; P1, P2).
Sergeevich 2 teaches in case of an unbalanced moment about the roll axis (x), operating at least one said rotor (P1_R1, P1_R2, P2_R1, P2_R2) of each said forward propulsion device (3; P1, P2) from a multitude of two forward propulsion devices (3; P1, P2) to generate, with each said forward propulsion device (3; P1, P2), a thrust force of each said forward propulsion device (3; P1, P2) in a direction parallel to the roll axis (x), wherein said thrust force of one said forward propulsion device (3; P1, P2) is oriented in a same direction when compared to the thrust force of the other forward propulsion device (3; P1, P2) (Sergeevich 2, Pages 7-8 Paragraphs 3-1 “which provides ultra-maneuverability and balancing of pitch, roll and heading with reactive torque compensation by different-sized propellers… which ensures that when hanging, horizontal translational high-speed flight with both propulsive left and right smaller propellers that create equally large and equal thrusts for appropriate heading control and compensation of the reactive moment that occurs when the rotor rotates, and without changing the heading balance, intensive blowing after the differential and common-mode deviations developed elevons of the lower CBS, respectively changing the transverse and longitudinal balancing”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Vandermey with in case of an unbalanced roll moment, operating forward thrusters in the same direction, in view of Sergeevich 2, in order to balance the transverse and longitudinal moments. In the case of an unbalanced roll moment, the forward thrusters may change its force, which will impact the roll torque on the aircraft. Also, by having the thrusters continue to produce thrust in the same direction, the aircraft can move forward or backward with less yawing. As stated in Sergeevich 2, “compensation of the reactive moment that occurs when the rotor rotates, and without changing the heading balance, intensive blowing after the differential and common-mode deviations developed elevons of the lower CBS, respectively changing the transverse and longitudinal balancing” (Pages 7-8, Paragraphs 3-1). 

Regarding claim 15, the combination of Vandermey, Sergeevich, and Sergeevich 2, as applied to claim 14 above, teaches thrust force of said one forward pro- pulsion device (3; P1, P2) is equal in magnitude when compared to the thrust force of the other forward propulsion device (3; P1, P2) (Sergeevich 2, Page 8 Paragraph 1 “when hanging, horizontal translational high-speed flight with both propulsive left and right smaller propellers that create equally large and equal thrusts for appropriate heading control and compensation of the reactive moment that occurs when the rotor rotates”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 17/245,247, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	
/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669